PER CURIAM.
The mother of P. J. M. appealed from a judgment of the Juvenile Division of the Circuit Court of Howell County determining the child was neglected and refused proper support, medical and other care [§ 211.031(l)(a), RSMo 1969]. The judgment made the child a ward of the court and committed him to the custody of the Howell County Division of Family Services.
The judgment was entered December 29, 1975. § 211.261, RSMo 1969,1 governing appeals from a final judgment or order under the Juvenile Code, requires notice of appeal to be filed “within thirty days after the final judgment.”
The notice of appeal herein was filed April 5, 1976, in the office of the Circuit Clerk of Howell County, 98 days after entry of the judgment.
“[T]imely filing of a notice of appeal is the vital step for perfecting an appeal and is an essential prerequisite to appellate jurisdiction . . . .” In Interest of R_, 362 S.W.2d 642, 644 (Mo.App.1962).
We do not have jurisdiction and the appeal is dismissed.
All concur.

. Rule 120.01, V.A.M.R., adopted December 9, 1975, and effective August 1, 1976, requires the notice of appeal to be filed within 30 days after the final judgment.